--------------------------------------------------------------------------------

Exhibit 10.14



 
Date:  August 4, 2008
 
 
SHAANXI JIALI PHARMACEUTICALS CO., LTD.
THE SHAREHOLDERS OF SHAANXI JIALI PHARMACEUTICALS CO., LTD.
 
 
AND
 
 
Xl'AN COOVA CHILDREN PHARMACEUTICALS CO., LTD.
 
 

--------------------------------------------------------------------------------

 
 
AGREEMENT ON ENTRUSTMENT FOR
OPERATION AND MANAGEMENT
 
 

--------------------------------------------------------------------------------

 
 
 
AGREEMENT ON ENTRUSTMENT FOR OPERATION AND MANAGEMENT

 
Page | 1

--------------------------------------------------------------------------------

 

 
 
[cpps10kpic2.jpg]


 
Page | 2

--------------------------------------------------------------------------------

 
 
 
Party A: Shaanxi Jiali Pharmaceuticals Co., Ltd. (the Commissioning Party)
Address: No.48, Xibao Road, Weibin District, Baoji City P.R.C.
 
Party B: Xi'an Coova Children Pharmaceuticals Co., Ltd. (the Commissioned Party)
 
Address: Room1-402, Building B, Oujinyuan Community, No. 34 Kcji Road , Xi'an,
Shaanxi Province, P.R.C.
 
Whereas:
 
(I) Party A and Party B are both companies with limited liabilities incorporated
under the Company Law of the People's Republic of China;
 
(2) Party A is an enterprise engaged in manufacturing of [  ] drugs and all of
its shareholders holding all of the issued and outstanding shares of Party A;
 
(3) Party B is rich experienced in the management of drug manufacturing
enterprise;
 
(4) Party A desires to entrust the management of this enterprise to Party B and
Party B desires to be entusted.
 
Both parties reach on the following terms unanimously and sign on August 4, 2008
through friendly negotiation:
 
Article 1. Entrustment Matter
Party A agrees to exclusively entrust the operation and management of this
company to Party B. Party B accepts such entrustment and perform its management
right pursuant to the laws and this agreement until the expiration of the Term
set forth in Article 5 and shall be fully responsible for the management of
Party A..
 
Article 2. Scope of the Enstrusted Matter
The entrustment matter shall include 2.1 The operations of Party A which include
the daily operation and management and outward affairs of Party A;
2.2 Recruitment and professional training of the management start of Party A;
2.3 Collecting pharmaceutical information and organizing source of raw
materials;
2.4 Choosing distributors for the sales of the pharmaceutical manufactured by
Party A;
2.5 Other matters in the daily operation and management of Party A.
2.6 The management of all of the cash flows of Party A through a bank account
opened by Party A which is controlled by Party B.
2.7 The decisions regarding the use of the funds in the bank account in which
Party A shall deposit 2.8 The control of all assets of Party A and the right to
dispose of assets
2.9 1 lire management and administrative personnel and control decisions
relating to entering and performing customer contracts and other instruments.
2.9 The right to appoint the composition of the board of directors of Party A
 
Article 3. Obligations of Party A
3.1 respecting the management of Party B and not interfering with the management
of Party B within the scope of this Agreement;

 
Page | 3

--------------------------------------------------------------------------------

 

 
3.2 having its shareholders to appoint directors, chairman of directors, vice
chairman of directors and supervisor as nominated by Party B;
3.3 appointing general manager, vice general manager. financial chief and other
senior management as nominated or designated by Party B;
3.4 the opening of a bank account which Party B shall have the full right to use
in its discretion. All funds of Party A including all revenue and all payments
of funds shall be disbursed through this account;
3.5 paying management fee as agreed;
3.6 without the written permit of Party B, not carrying out any transactions
that may severely influence its assets. liabilities, shares and/or operation;
3.7 not entrusting any third party with the rights authorized to Party B within
the term of this Agreement.
3.8 hand over to Party 13 for entrustment all business materials, business
licenses and corporate seal
3.9 assist Party B in obtaining funds for Party A if Party A is in need of funds
 
Article 4. Obligations of Party B
4.1 notifying Party A in writing on the operation and management monthly, in
order for Party A to know the operation of the company on time;
4.2 nominating appropriate persons to serve as all directors, chairman, vice
chairman, and supervisor or Party A;
4.3 nominating the person deemed appropriate to serve as the general manager of
Party A;
4.4 the general manager nominated by Party B shall, to meet the demand of
operation and management of Party A, designate competent persons to be served as
vice general manager, financial chief and other senior officers of Party A.
4.5 manage Party A and dispose of its assets if it deems necessary and enjoy the
profits of Party A as well as bear the losses of Party A.
4.6 assume all operation risks of the bank account and bear all losses.
4.7 repay the debt of Party A if Party A does not have sufficient funds to repay
its debt. 4.8 fund any capital deficits.
4.9 provide any additional funds required by Party A to maintain its operations
either through a bank loan or other resources.
 
Article 5. Term
The term of the commission shall be from the effective date of this Agreement.
until either the business of Party A terminates or Party B exercises its option
to acquire all of the assets or equity of Party A under the terms of the
exclusive option agreement amongst Party A, Party B and the Xran Coova
Shareholders
 
Article 6. Calculation and Payment of Management Fees
6.1 Calculation of Management Fees
The management fee payable by Party A to Party B shall be calculated as 100% of
the earnings before tax, paid on a monthly basis within 20 days of the end of
each month. If Party A has no earnings before taxes and other cash expenses.
then no fee shall be paid.  If Party A sustains losses then each month the
losses will be carried over to the next month and deducted from next month's
management lee.
6.2 Payment of Management Fees
6.2.1 Party A shall pay annual royalty to Party B prior to [] of each year
within the effective period of this contract.

 
Page | 4

--------------------------------------------------------------------------------

 
 
 
6.2.2 Party A shall pay the aforesaid fees to Party B via transfer. Name,
address and account of the bank of Party B:
Name: Xi'an Coova Children Pharmaceuticals Co., Ltd.
Address: Koom1-402, Building 13, Oujinyuan Community, No. 34 KO Road , Xi'an,
Shaanxi Province,
Bank Account: 611301134018010047371
 
6.2.3 Party 13 shall issue format official invoice to Party A within 7 days
following Party A's every payment °I-contractual amount.
 
Article 7. Breach Liabilities
7.1 Any Party's breaching any terms, warrants and commitments of this Agreement
shall constitute brea.elt. and such party shall compensate the other for losses
arising herefrom.
7.2 Without the written consent of the other party, neither party shall
terminate or postpone the performance of each obligation hereunder on its own,
7.3 Unless otherwise provided by Chinese compulsory laws, Party B shall not bear
any liabilities arising from the operation of Party A.
 
Article 8. Tax
Both parties shall bear taxes arising from the exchange hereunder imposed by the
Chinese government respectively.
 
Article 9. Confidentiality
9.1 "Confidential information": technical materials, commercial information and
other information marked as "interior material" disclosed by one party to the
other during the performance of this contract.
9.2 Both parties warrant that they shall not use or disclose the confidential
information of the other party for any other purposes other than this contract
or to a third party. Both parties may use the confidential i illormation oldie
other only for performing this contract.
9.3 Both parties agree that the disclosing party is the owner of the
confidential information. Upon the termination or expiration of this contract,
the receiving party shall promptly return all confidential in formation provided
by the disclosing party or destroy all confidential information as requested by
the disclosing party.
9.4 Where the confidential information of one party is revealed due to the fault
of the other party (including its employees), the faulty party shall compensate
the other for all losses arising herefrom.
9.5 Buth panics agree that the term for the confidentiality obligation of both
panics shall be the effective term of this contract and three years following
the expiration of this contract; where this contract terminates in advance, such
term shall be the period prior to the termination of this contract and three
years following the termination,
9.6 This article constitutes independent confidentiality agreement. The
obligations agreed in this Article shall survive the termination of this
contract.
 
Article 10. Contractual Relation
The parties concluding this Agreement are independent contracting parties. The
execution of this Agreement does not mean that both parties establish a
partnership enterprise or joint venture and both parties are not in art
employment or agent relationship.
 
 

 
Page | 5

--------------------------------------------------------------------------------

 
 
 
Article 11. Force Majeure
11.1 Where any party is unable to perform its obligation hereunder on the agreed
conditions due to the event of force majeure, such party shall promptly notify
the other of relevant circumstance, and provide effective certificate of force
majeure within 15 days.
11.2 The force majeure stated in this Agreement refers to any unpredictable,
unavoidable and undefeatable objective circumstance, including but not limited
to natural disaster, explosion, fire, flood, war, rebellion, riot, epidemic and
administrative measures and orders. It is not force majuere where the company is
punished, closed or suspending operation due to violation by Party B.
11.3 The influencing party shall be exempted from relevant responsibilities
within the influence of the
force majeure.
11.4 Where the force majeure lasts for over 60 days, both parties shall settle
the performance of this Agreement thereafter through friendly negotiation. Where
negotiation fails within 10 days extended, both parties shall have the right to
dissolve this Agreement.
 
Article 12. Governing Law
The elketiveness, interpretation and performance of this Agreement shall be
governed by the laws of the People's Republic of China.
 
Article 13.. Dispute Resolution
Any dispute arising from the performance of this Agreement shall be resolved
through negotiation by both parties. Where negotiation fails, any party is
entitled to launch a lawsuit to the people's court of jurisdiction.
 
Article 14. Execution and Effectiveness
14.1 This Agreement is made in duplicate, with each party holding one, equally
binding upon both parties.
14.2 This Agreement is executed by the representative of both parties on the
date first above written and conies into effect on such date.
 
 

 
Page | 6

--------------------------------------------------------------------------------

 

 
[cpps10kpic3.jpg]


 
Page | 7

--------------------------------------------------------------------------------

 
